 



Exhibit 10.1
Blumenshine March 2008
NEWFIELD EXPLORATION COMPANY
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of March 15 ,
2008 (the “Date of Grant”) and is by and between Newfield Exploration Company
(the “Company”) and W. Mark Blumenshine (“Employee”).
     1.   GRANT.
     (a)   Restricted Shares.  Pursuant to the Newfield Exploration Company 2004
Omnibus Stock Plan (as amended, the “Plan”), 3,000 shares of the Company’s
common stock, par value $.01, will be issued in Employee’s name subject to the
Forfeiture Restrictions described in Section 2(a) below (the “Restricted
Shares”).
     (b)   Plan Incorporated.  Employee acknowledges receipt of a copy of the
Plan and agrees that the issuance of the Restricted Shares pursuant to this
Agreement shall be subject to all of the terms and provisions of the Plan
(including any future amendments thereof), which terms and provisions are
incorporated herein for all purposes. Capitalized terms used but not defined in
this Agreement shall have the meanings ascribed to such terms in the Plan.
     2.   RESTRICTIONS.  Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:
     (a)   Forfeiture Restrictions.  Except as otherwise provided in Paragraphs
V and IX of the Plan, (i) the Restricted Shares shall not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred or disposed of to the
extent then subject to Forfeiture Restrictions and (ii) if, prior to the five
year anniversary of the Date of Grant, Employee’s employment with the Company
and its subsidiaries is terminated for any reason (including as described in the
last sentence of Paragraph XI(b) of the Plan) other than the death or permanent
and total disability (within the meaning of section 22(e)(3) of the Code)
(“Disability”) of Employee, Employee shall, for no consideration, forfeit to the
Company all Restricted Shares to the extent then subject to Forfeiture
Restrictions. The prohibition against transfer and the obligation to forfeit and
surrender shares to the Company as provided in this Section 2(a) are herein
referred to as “Forfeiture Restrictions.” Forfeiture Restrictions shall be
binding upon and enforceable against any transferee of Restricted Shares.
     (b)   Lapse of Forfeiture Restrictions—Death or Disability.  If not
previously forfeited, Forfeiture Restrictions with respect to the Restricted
Securities shall lapse upon the death or Disability of Employee.
     (c)   Lapse of Forfeiture Restrictions—Continuous Employment.  If not
previously forfeited, Forfeiture Restrictions with respect to the Restricted
Securities shall lapse on the indicated anniversary of the Date of Grant in
accordance with the following schedule:

 



--------------------------------------------------------------------------------



 



              Percentage of Restricted     Shares Subject to Forfeiture    
Restrictions as to which Date   Forfeiture Restrictions Lapse
 
   
Two Year Anniversary of the Date of Grant
    331/3 %
Three Year Anniversary of the Date of Grant
    50 %
Four Year Anniversary of the Date of Grant
    100 %

     (d)   Certificates.  A certificate evidencing the Restricted Shares will be
issued by the Company in Employee’s name, pursuant to which Employee shall have
voting rights and receive dividends. The certificate may bear a legend reciting
or incorporating Forfeiture Restrictions and any other legends the Company
believes are appropriate, and the Company may cause the certificate to be
delivered upon issuance to the Secretary of the Company (or such other person as
may be designated by the Committee) as a depositary for safekeeping until
Forfeiture Restrictions lapse or forfeiture occurs pursuant to the terms of the
Plan and this Agreement. At the Company’s request, Employee shall execute and
deliver a stock power, in blank, with respect to the Restricted Shares, and the
Company may exercise such stock power in the event of forfeiture. Upon the lapse
of Forfeiture Restrictions without forfeiture, the Company will cause a new
certificate or certificates to be issued without legend in the name of Employee.
     3.   COMMUNITY INTEREST OF SPOUSE.  The community interest, if any, of any
spouse of Employee in any of the Restricted Shares shall be subject to all of
the terms, conditions and restrictions of this Agreement and the Plan, and shall
be forfeited and surrendered to the Company upon the occurrence of any of the
events requiring Employee’s interest in such Restricted Shares to be so
forfeited and surrendered pursuant to this Agreement.
     4.   TAX ELECTION; TAX WITHHOLDING.  If Employee makes the election
authorized by section 83(b) of the Internal Revenue Code of 1986, as amended,
Employee shall deliver to the Company (a) a copy of the statement filed by
Employee to make such election and (b) the amount of cash required for the
Company to meet its withholding obligations under applicable laws as a result of
such election. If Employee does not deliver such amount of cash to the Company,
the Company is authorized to withhold any shortfall from any remuneration
otherwise payable to Employee. Upon the lapse of Forfeiture Restrictions with
respect to Restricted Shares, the Company shall meet its withholding
obligations, if any, under applicable laws as a result of such lapse by Employee
surrendering to the Company that number of such Restricted Shares necessary to
satisfy such obligation (with such shares being valued at their Fair Market
Value).
     5.   BINDING EFFECT.  This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an authorized officer and Employee has executed this Agreement, all
as of the date first above written.

            NEWFIELD EXPLORATION COMPANY
        By:    /s/ David A. Trice       David A. Trice        Chief Executive
Officer           /s/ W. Mark Blumenshine     W. Mark Blumenshine
                       

3